There can be no doubt that today "transition" is
the key word that defines the process that my country, along
with others, is undergoing. The inclusion in the agenda of
the General Assembly of an item on countries in transition
exemplifies the Assembly’s capacity to respond swiftly to
the concerns of its members.
Last year, my predecessor stressed to the General
Assembly the importance of Romanian society’s capacity to
learn. Since then, my country has continued to learn that
democracy, the rule of law, political pluralism, a market
economy, and respect for human rights and fundamental
freedoms are necessary conditions for individual potential
and aspirations to be fulfilled.
We have also learned that the transition will last longer
than expected, that the challenges it presents are greater than
we imagined and that its social costs are heavier than we
first estimated. However, these bitter lessons do not in any
way dissuade us from our irreversible choice: democracy
and a market economy.
As the Assembly may know, during 1992 free and fair
local, general and presidential elections took place in
Romania. The first stage of restructuring the political life
and strengthening the rule of law has thus been completed.
Clearly, the political process is still undergoing changes.
Eleven parties are now represented in Parliament. Moreover,
a special provision of our electoral law guarantees a seat in
the legislature for each national minority, even if their
political organizations did not obtain the required minimum
of votes. At the same time, there is a slow but steady trend
towards a clearer shaping of political diversity into stronger
and better defined political forces.
As for economic restructuring, in March 1993 the
Government formed after the general elections presented its
strategy for economic and social reform to the Romanian
Forty-eighth session - 28 September l993 21
Parliament. The central idea of this strategy is that the
transition to a market economy should be as fast as possible.
While focusing on privatization and structural changes, at
both the macro-economic and micro-economic levels, the
Government also pays particular attention to their social
costs.
This year we have taken some decisive steps. On 1
May the Government ended all subsidies for the production
of consumer goods and as of 1 July the value added tax
became the sole fiscal instrument.
We already note a growing interest on the part of some
major Western companies in investing in and cooperating
with viable Romanian companies. This augurs well for the
stimulation of economic activity.
However, our economy still faces some major
difficulties, inherent in the transition period. At the same
time, unfavourable external circumstances have during the
last three years triggered a dramatic fall in the output of
important economic sectors. They include the reduction in
economic cooperation with neighbouring countries and the
adverse effects of the successive United Nations embargoes
imposed on Iraq, Libya and the Federal Republic of
Yugoslavia, all strictly observed by Romania.
Our experience over recent years has shown that
internal efforts can be decisively catalyzed by foreign
assistance, both financial and managerial. Therefore, we
believe that international assistance in the next few years
could speed up our reform process and boost industrial
production, while improving the Romanian economy’s
integration into the world economy.
To sum up, we can state at this juncture that the
essential lesson we have drawn from this period of transition
is that - in spite of undeniable difficulties - there is no
turning back. We shall respect and follow the irreversible
choice of the Romanian people to join the family of
democratic nations.
In our view, democracy and the new role of the United
Nations are not only complementary, but mutually
strengthening. In this respect, I should like to quote
President Woodrow Wilson in his Address to the United
States Congress on 2 April 1917, as follows:
(spoke in English)
"A steadfast concert for peace can never be maintained
except by a partnership of democratic nations. No
autocratic Government could be trusted to keep faith
within it or observe its covenant. It must be a league
of honour, a partnership of opinions".
(spoke in French)
These ideas are still valid, and constitute precisely the
objective we must strive for, devoting all our efforts to
strengthening and giving new substance to the role of the
United Nations. While remaining loyal to its basic
principles and goals, the Organization must naturally adapt
to the new political climate. Deeply and sincerely
committed to the spirit of the United Nations Charter,
Romania intends to support fully the ideas and
recommendations contained in the Secretary-General’s report
"An Agenda for Peace". In so doing, my country regards
the United Nations, as described in the report of the
Secretary-General on the work of the United Nations,
"as the instrument of the body of Member States,
and ... as more than the sum of its parts." (A/48/1,
para. 512)
Mindful that implementing the lofty ideals of the United
Nations requires adequate resources, we are ready to support
fully every effort to make better use of resources, with the
contributing nations having stricter control. Firm measures
are needed. Accountability must become the watchword
both for the Organization’s daily work and for its future
projects.
Enlargement and diversification of programmes for
economic and social development and for protection of the
environment are imperative. It is, however, important to
make sure that money allocated to these programmes is not
wasted on piles of paper and unnecessary travels around the
world.
Peace-keeping operations, which have undergone such
an impressive expansion in recent years, have similar
requirements. Increased attention should be given to the
ratio of costs to benefits and control of the use of resources.
The new political climate, which has brought an
enhanced role for the Security Council, has made possible a
more effective use of the United Nations potential for
controlling and resolving conflicts.
22 General Assembly - Forty-eighth session
Romania is determined to contribute to the best of its
ability to United Nations peace-keeping operations, and to
this end has already started a special programme to increase
its capacity to respond adequately to the requirements of the
Organization or of other institutions. A first battalion of
professional military personnel is already being trained for
such operations; we estimate that it could become
operational at the beginning of next spring.
Given the need to enhance the capacity of the United
Nations in this dynamic exercise of its functions, the support
and cooperation of the North Atlantic Treaty Organization
and the Conference on Security and Co-operation in Europe
are all the more needed and welcomed. In this regard, the
contributions of other regional agreements and organizations,
and particularly the praiseworthy work carried out by the
North Atlantic Cooperation Council, are of great importance.
At the same time, in order to preserve the prestige and
credibility of peacekeeping operations and to ensure the
confidence of the international community, such operations
must strictly observe the principles and premises which have
contributed to their success thus far. Therefore, we must be
cautious in granting any unilateral authority that some
countries might be tempted to assume in areas where they
have special interests. This applies especially when there are
doubts about the impartiality of forces involved, or when the
necessary consent of the host country may be prejudiced by
any kind of pressure.
Wisdom and caution are all the more necessary in this
respect, since we recognize the United Nations
peace-keeping operations as an important dimension of a
future new world order.
Human beings and their creative potential must always
remain the central focus of all our endeavours. We welcome
the encouraging results of the World Conference on Human
Rights, and we hope that these conclusions, including those
concerning the creation of a post of High Commissioner for
Human Rights, will be implemented as soon as possible.
We also hope that the World Summit on Social
Development, to be held in 1995, will be even more
successful.
I am very pleased to reaffirm that respect for the human
person has become a generally accepted norm in our strategy
for social development. Romania is now a party to almost
all the major international agreements on human rights and
is engaged with all openness in the relevant international
procedures.
International commitments to uphold human rights and
the rule of law are closely linked to national legislation
through a constitutional clause that enshrines the primacy of
international regulations over domestic law. The admission
of Romania as a member of the Council of Europe, as was
recommended earlier today by an overwhelming majority in
the Council’s parliamentary assembly, will complete this
picture. In short, international standards and norms are at
the same time our standards and norms.
Certainly, progress, particularly in the field of human
rights, is not just a matter of drafting and passing new laws
and regulations: it is also a matter of their implementation
in a social environment. No less important is the economic
aspect. Standards of living and quality of life have a
considerable impact on human rights. That is why we are
striving to make social protection a basic dimension of our
reform programme.
The protection of the rights of people belonging to
ethnic minorities is an integral part of the protection of
human rights. In Romania there are 14 national and ethnic
minorities registered as such through their political parties or
organizations. All together they represent about 10 per cent
of the population. Since 1989 we have been making steady
efforts to institute measures to protect the rights of persons
belonging to national minorities.
The establishment this year of the National Council of
Minorities broadened the institutional framework, enabling
each and every national minority in Romania to take part in
the decision-making process regarding the protection of their
ethnic, cultural, linguistic and religious identity. It is true
that we have not responded completely to all their demands
and aspirations. The explanation for this lies, not in a lack
of will, but in the difficulties confronting the entire
population.
Yet we would underline that the excessive use of
minority-related issues is harmful to the interests of
minorities themselves, those of the majority of the
population, and those of the international community as a
whole. Unfortunately, such tendencies, expressing
aggressive nationalism as well as xenophobia, racism and
anti-Semitism, are still significant destabilizing factors and
a threat to international peace and security in Eastern and
Central Europe as elsewhere. Caution is therefore needed in
dealing with these phenomena, as well as with the so-called
new concept of the right to self-determination, in order to
prevent any debasement of its legal content.
Forty-eighth session - 28 September l993 23
The Romanian delegation would like to avail itself of
this opportunity to reaffirm its great satisfaction over the
Israeli-Palestinian declaration of principles on Palestinian
self-rule in Gaza and Jericho, signed on 13 September 1993
in Washington, D.C. In the view of the Romanian
Government, their mutual recognition and the declaration of
principles represent a triumph of the reason and political will
of both the Israeli Government and the Palestine Liberation
Organization, thus opening up new possibilities for peaceful
coexistence and collaboration, not only between their two
peoples, but among all the peoples in the region. The lion’s
share of the credit certainly goes to the two parties directly
involved, but we cannot overlook the contribution of the
international community, of the United States Government,
and of the Governments of other countries. In this
connection, I am very pleased to recall the constant efforts
deployed by my country for peace and understanding
between the Israeli and Palestinian peoples.
With regard to the conflict in the eastern region of the
Republic of Moldova, the conclusions expressed last year by
the Romanian delegation are, unfortunately, still valid in
large part. No progress whatsoever has been made towards
the political solution of the conflict. Moreover, we are
witnessing a strange situation in which the commander-in-
chief of the 14th Russian army - a foreign army on the
national soil of an independent country without the consent
of that United Nations Member - was recently "elected" as
a member of the so-called local parliament.
In our opinion, the withdrawal of foreign troops is the
key to the solution of the conflict in the Transdniestr area.
We note with full satisfaction that a similar viewpoint is
shared by the international community. A resolute
affirmation of this position at the current session of the
General Assembly would be instrumental in upholding the
independence and territorial integrity of the Republic of
Moldova. The recent positive developments on the
withdrawal of the Russian troops from the Baltic countries,
an item which is to be debated at the current session of the
General Assembly, could serve as a useful precedent.
Within the same framework we should like to
acknowledge the efforts of the mission of the Conference on
Security and Cooperation in Europe (CSCE) and to assure it
of our full support for the accomplishment of its tasks. We
favour the resumption of the quadripartite mechanism of
meetings between the Ministers of Foreign Affairs from the
Republic of Moldova, Romania, the Russian Federation and
Ukraine.
The Republic of Moldova needs both the understanding
and the support of the international community. A very
promising sign in this respect is the prompt international
reaction to the so-called trial in Tiraspol, where a group of
persons was detained for political reasons by the
self-proclaimed authorities of Transdniestr. Their lives are
still in danger. This trial reveals the political nature of the
conflict in the Republic of Moldova.
Despite the energetic diplomatic efforts made to date,
the conflicts in the former Yugoslavia are far from being
resolved. As a neighbour and friend to all the successor
States, Romania is genuinely interested to see the earliest
possible resumption of normal life in that region. Putting an
end to the sufferings of the people and to the continual life-
threatening risks to the lives of the members of the United
Nations Protection Force (UNPROFOR) is an immediate
imperative.
Romania reiterates its great appreciation of the constant
efforts deployed by the two Co-Chairmen of the Peace
Conference on Yugoslavia. In this context we should stress
the Romanian Government’s commitment to continuing its
efforts for a peaceful settlement of the Yugoslav conflict and
its support for the peace process co-sponsored by the United
Nations and the European Community.
Convinced that a negotiated peace is the only
acceptable solution to the conflict, Romania will add its
diplomatic efforts to those of other countries in the region.
The success of our joint efforts is vital for the new Europe
we wish to build and for the future stability of the region.
In the context of the Yugoslav crisis, Romania complies
strictly with the sanctions regime imposed by the relevant
Security Council’s resolutions. Despite painful effects on
our economy in the midst of a period of crisis and transition,
we consider these measures a necessary means of supporting
the peace-seeking efforts.
The presence of European Economic Community and
CSCE sanctions assistance missions and of a small Western
European Union fleet that is patrolling the Romanian sector
of the river has tightened the already-existing monitoring
mechanisms. We have also engaged in close coordination
with the other riparian countries.
Notwithstanding these efforts, we have not received
suitable compensation to defray our tremendous economic
losses. We are certainly encouraged by the increasing
awareness on the part of the international community and the
Security Council, in the spirit of Article 50 of the United
24 General Assembly - Forty-eighth session
Nations Charter, with respect to the difficulties being
experienced by Romania and other affected countries. We
should like, however, to see this spirit given material form.
The United Nations bodies and international financial
institutions should respond to the needs of our countries
rather than leave us to fend for ourselves in seeking
solutions to the burdensome difficulties we face as a result
of acting as loyal Members of the United Nations.
We welcome the serious debate in various United
Nations bodies on the issue of compensations. The
recommendations adopted by the Committee of the Security
Council established under resolution 724 (1991) express
genuine moral support and solidarity. Unfortunately, we
must accept the fact that moral support is not enough; we
cannot face serious economic needs with nothing more than
fine words. We await strengthened consultative mechanisms
for considering concrete solutions to these problems, and we
hope that the international financial institutions will be more
receptive.
This would bring well-deserved assistance to the
affected countries, while at the same time increasing
confidence in the authority of the United Nations Charter
and its ability to preserve the dedication of countries to the
cause of peace.
We believe that the end of the cold war will result in
new general and specific duties for the members of the
international community. If our common goals as Members
of the United Nations are democracy, peace and security,
then solidarity is an essential means of achieving those
goals. One of the most original contributions the United
Nations could make during the current United Nations
Decade of International Law would be to define the legal
content of the "duty of solidarity" which should be
implemented in consonance with the universally accepted
principles of jus gentium, democracy and human rights. In
our view solidarity should become one of the central
strategic values of the new world order.
Undoubtedly we still live in a time of great challenges
for the world community and the United Nations. Though
it is true that many of the great expectations raised by the
end of the cold war have not yet been fulfilled, we should
not give up hope. The best way to turn hope into reality is
to work together, leaving both unfruitful habits and selfish
considerations behind us. Our joint efforts must, above all,
be an expression of a vital, powerful solidarity and of
confidence in what we can do together for a better
tomorrow.
